DETAILED ACTION
This Final Office Action is in response to amendments filed 12/22/2020.
Claims 1, 11, 21, and 22 have been amended.
Claims 1-6, 8-16, and 18-22 are pending.
Response to Arguments
Claim Objections
Due to the amendments filed 12/22/2020, the objections of claims 1, 11, 21, and 22 have been withdrawn.
Rejections under 35 U.S.C. 112
Due to the amendments filed 12/22/2020, the rejections of claims 11, 21, and 22 under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) have been withdrawn.
Rejections under 35 U.S.C. 103
On page 10 of Remarks filed 12/22/2020, the Applicant contends that Ide is silent on the wear on bearings and adjustment of the tracking based on wear of the bearing. 
It should be noted that the Applicant’s disclosed invention does not measure wear of a bearing or use wear of a bearing as a parameter for calculations. The Applicant’s disclosure only supports that the adjustment of tracking during flight accounts for bearing wear, as discussed in paragraph 11 in the Office Action mailed 9/22/2020. Adjustment of a pitch link is known in the art to intrinsically influence the wear of a bearing, and therefore, prior art that teaches pitch link adjustment also teaches adjustment of bearing wear. In this case, the Examiner agrees that Ide does not specifically discuss the adjustment of the pitch link as influencing the wear on the bearing; however, the automatic adjustment of the length of each pitch link during flight 
On page 10 of Remarks, Applicant contends that Renzi is cited for the proposition of making adjustments to the pitch link, but does not change the length of the pitch link while the blade is in operation.
The Examiner respectfully disagrees. Renzi is applied to teach the motivation for modifying the trim tabs of Houser to be the pitch links of Ide. Specifically, Houser discloses the automatic control of trim tabs to individually adjust the tracking of each blade while in flight (see ¶0020-0022, ¶0013), where any control may be used to adjust the pitch of the blade instead of trim tabs (see ¶0014, ¶0020), Ide discloses the automatic control of pitch links to individually adjust the tracking of each blade while in flight (see col. 7, lines 17-50; col. 8, lines 5-11), and Renzi discloses that pitch link adjustments are common alternatives to trim tab adjustments (see page 2-11, section 2.5.2). Renzi is not cited to teach any particular control, only its indication that adjustments to trim tabs and adjustments to pitch links are known alternatives to one another. Renzi may not be necessary in this rejection, given that Houser clearly indicates that “any control” may be used to adjust the pitch of the blade instead of trim tabs; however, the Examiner chose to incorporate Renzi to make it very clear that these two controls are well known alternatives.
On page 11 of Remarks, Applicant contends that Welsh does not change the length of the pitch link while the blade is in operation, but rather moves mass within the blade to adjust the center of gravity of the blade.
The Examiner agrees. There is no claimed relationships between the limitations taught by Welsh involving the automatic balancing of the blades and the limitations taught by the combination of Houser and Ide involving the automatic tracking of the blades; therefore, it would be reasonable to combine the automatic blade balancing features of Welsh with the automatic blade tracking features of Houser and Ide.
On pages 9-11 of Remarks, the Applicant contends that Houser, Ide, Renzi, and Welsh are mutually exclusive, in that their solutions do not overlap.
Houser, Ide, Renzi, and Welsh pertain to rotary wing aircraft systems and thus, are analogous art. The particular combinations of the references require different features to overlap. Specifically, Houser and Ide are both directed to automatic blade tracking, given that Ide is applied to modify the automatic blade tracking features of Houser. Renzi is simply applied as motivation for making pitch link adjustments alternatively to trim tab adjustments. Welsh is directed to automatic blade balancing and is not used to modify the automatic blade tracking features taught by Houser and Ide; therefore, Welsh is not required to teach automatic blade tracking. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). 
Given the length of prosecution of this application, it may be beneficial to the Applicant to have an after final interview. It is recommended to schedule an interview to discuss potential features of this application that may contain allowable subject matter. Please reference this paragraph when scheduling an interview. 
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6, 11-16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Houser et al. (US 2010/0047067 A1), hereinafter Houser, in view of Ide et al. (US 5,511,944), hereinafter Ide, Renzi (“An Assessment of Modern Methods for Rotor Track and Balance,” 2004, Air Force Institute of Technology), hereinafter Renzi, and Hamid et al. (IN 2014CH06475 I4), hereinafter Hamid.
Claim 1 
Houser discloses the claimed apparatus for automatically adjusting a tracking of one or more blades (see at least ¶0012-0013, with respect to Figure 1), comprising: 
a blade tracking adjustment mechanism connected to an individual blade of an aircraft (see at least Figures 1-3, depicting movable control surfaces 46 connected to each blade 40), wherein each blade is adjusted individually (see at least abstract, ¶0020-0021, regarding modifying an adjustable aspect of each blade via a control surface of the blade);
a blade tracking measurement system (i.e. blade tracking sensor 62) that measures the tracking of each of the one or more blades (see at least ¶0013); and 
a processor (i.e. control computer 64) that receives an output from the blade tracking measurement system with tracking information for each of the one or more blades (see at least ¶0016, ¶0019, regarding that the control computer 64 analyzes signals from the blade tracking sensor 62), wherein the processor controls the blade tracking adjustment mechanism to change a pitch of each blade individually to adjust the tracking of each blade individually while the rotor is spinning (see at least ¶0020-0022, ¶0014, regarding that an adjustable aspect of each blade is modified via the control surface, which may be any control that enables the height (i.e. “pitch”) of the blade to be adjusted).
Houser further discloses that any control may be used to adjust the height of the blade instead of trim tabs (see at least ¶0014; ¶0020). It is well known in the art that adjusting the height of the blade and reducing vibrations may alternatively be performed via adjustments of a pitch link, where each blade is connected to the rotor hub by a pitch link and a bearing, such that each pitch link is adjusted individually by shortening or lengthening the pitch link at the rotor hub. Therefore, it would be reasonable for one of ordinary skill in the art to modify the control of Houser to be performed via shortening or lengthening a pitch link at the rotor hub with the known configuration of a pitch link and a bearing connecting each blade to the rotor hub, in light of Ide and Renzi.
Specifically, Ide discloses the known configuration in which each rotor blade 55 (similar to each blade taught by Houser) is connected to a rotor hub, as depicted in Figure 2 and discussed in relation to hub 60 depicted in Figure 12 in col. 1, lines 14-24 (similar to the rotor hub taught by Houser) by a pitch link (i.e. pitch link 9) and a bearing (i.e. spherical bearings 19 and 20) (see at least Figure 2, depicting rotor blade 55 connected to a rotor hub by pitch link 9, where pitch link 9 connects the hub to the blade 55 via spherical bearings 19 and 20 depicted in Figure 3). Ide further discloses an automatic control circuit that adjusts the length of each pitch link automatically and precisely (see at least col. 7, lines 17-50) during flight (see at least col. 8, lines 5-11), which adjusts the pitch angle of the respective rotor blade (see col. 1, lines 6-10); and the pitch link is adjusted individually by shortening or lengthening the pitch link at the rotor hub.
As discussed on page 2-17, section 2.5.3 of Renzi, pitch link adjustments are known to correct for track differences. Renzi further discloses that pitch link adjustments are a common alternative to trim tab adjustments (see page 2-11, section 2.5.2). Further, the known adjustable pitch link provided at a rotor hub in Figure 11 on page 2-13 is similar to the system of Ide depicted in at least Figure 2. 
Since the systems of Houser, Ide, and Renzi are directed to the same purpose, i.e. adjusting the pitch/tracking of blades, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Houser, such that each blade is connected to the rotor hub by a pitch link and a bearing, wherein each pitch link is adjusted individually by shortening or lengthening the pitch link at the rotor hub, in the same manner that Ide provides each rotor blade connected to a rotor hub by a pitch link and a bearing and adjusts the pitch link individually by shortening or lengthening the pitch link at the rotor hub, with the predictable result of utilizing a common alternative adjustment for individual blades that smooths a rotorcraft (pages 2-11 and 2-13 of Renzi).
The combination of Houser, Ide, and Renzi provides an adjustment of wear at the bearing while the rotor is spinning, in as much as the Applicant’s disclosure teaches this feature (see ¶0023 of specification filed 12/7/2016, regarding “the tracking can be adjusted during flight/service to account for bearing wear”). Specifically, the control of pitch link length performed in Ide is performed during flight (see col. 8, lines 5-11); and therefore, the adjustment is performed while the rotor is spinning. Given that the wear at the bearing while the rotor is spinning. If this cannot be consider an inherent feature of the combination of Houser, Ide, and Renzi, then Hamid is applied in combination with Houser, Ide, and Renzi to teach this known inherency.
Specifically, Hamid discloses that pitch link adjustments of rotor blades can reduce the wear and tear of bearings (see last paragraph on page 2 that continues onto page 3, under “Description of the Invention”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Houser, Ide, and Renzi, such that the adjustment of the tracking of each blade provides for an adjustment of wear at the bearing while the rotor is spinning, in light of Hamid, to enhance the ride comfort and life of components (see last paragraph on page 2 that continues onto page 3 of Hamid).
Houser further discloses that the processor (i.e. control computer 64) comprises a non-transitory computer readable medium for automatically adjusting a tracking of one or more blades, comprising instructions stored thereon, that when executed by a computer having a communications interface, performs the step of adjusting the tracking of each blade individually during flight (see at least ¶0012-0013, with respect to Figure 1, regarding that control computer 64 enables blade tracking through detection circuitry while helicopter 10 is in flight, where control computer 64 analyzes signal from blade tracking sensor 62 and effects changes in control surface 46 on one or more 
When Houser is combined with Ide, Renzi, and Hamid, as discussed above, it is clear that the “step of adjusting the tracking of each blade individually during flight” accounts for bearing wear.
Claims 2 and 12
Houser further discloses that the processor is a flight control computer (see at least ¶0019-0022, regarding the control computer 64 controls control surfaces 62 of blades during flight). A “flight control computer” is interpreted under the broadest reasonable interpretation as a computing system for flight control and does not reference a particular system known to aircraft. 
Claims 3 and 13
Houser further discloses that the blade tracking adjustment mechanism is permanently attached to the aircraft (as depicted in Figures 2 and 3).
Claims 4 and 14
Houser further discloses that the aircraft is a helicopter (see at least Figure 1). 
Claims 5 and 15
Ide further discloses its method of adjustment operates via an eccentric pitch horn clevis (i.e. pitch horn depicted in Figure 2 corresponding to pitch horn 62 depicted in Figure 12 and described in col. 1, lines 14-24) connected to the pitch link (see Figure 2, depicting pitch link 9 connected to the pitch horn).
Claims 6 and 16
Houser further discloses that deflection is determined in each blade, so as to adjust each blade for reducing vibration levels produced in rotor 35 (see at least ¶0013-0015), and therefore, the blade tracking adjustment mechanism may be part of a rotor analysis and diagnostic system, under the broadest reasonable interpretation of the claim language.
Claim 11
The combination of Houser, Ide, Renzi, and Hamid discloses the claimed method for automatically adjusting a tracking of one or more blades, as discussed in the rejection of claim 1.
Houser further discloses determining whether a measured tracking of each of the one or more blades is within one or more specified operational parameter using the processor, and adjusting the tracking of each blade individually when the measured tracking is not within the operational parameters (see at least ¶0020-0021, regarding that each blade is controlled to be within a blade path of an allowable range). 
Claim 22
The combination of Houser, Ide, Renzi, and Hamid discloses the claimed non-transitory computer readable medium for automatically adjusting a tracking of one or more blades (see at least ¶0016 of Houser, regarding the analysis performed by computer 64; ¶0017-0022 of Houser, with respect to Figure 4, regarding the continuous method performed by computer 64 during flight), as discussed in the rejection of claim 1. It is inherent that the computer 64 of Houser includes instructions stored thereon, that when executed by a computer having a communications interface, one or more databases and one or more processors communicably coupled to the interface and one or more databases, perform the steps described in the rejection of claim 11, because common computers are known to include a communications interface, a database, and a processor, and the method of Figure 4 of Houser inherently requires these generic computer components to function.
Claims 8-10 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Houser in view of Ide, Renzi, and Hamid, and in further view of Welsh (US 2015/0132132 A1), hereinafter Welsh.
Claims 8 and 18
While Houser teaches the invention effectively balances the rotor blades (see at least ¶0024), Houser does not teach a separate and distinct hub balance adjustment mechanism communicably coupled to the processor, wherein the hub balance adjustment mechanism balances at least one of the one or more blades.
Welsh discloses a similar aircraft (helicopter 10), which comprises a hub balance adjustment mechanism (rotor balancing apparatus including a central hub portion 210 in Figure 2) that balances rotor blades (see at least ¶0035-0037, regarding the rotor balancing apparatus 20 identifies and corrects mass unbalance conditions of the central 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Houser, Ide, Renzi, and Hamid, so as to further provide a hub balance adjustment mechanism communicably coupled to the processor, wherein the hub balance adjustment mechanism balances at least one of the one or more blades, in the same manner that Welsh provides a hub balance adjustment mechanism that balances rotor blades, with the predictable result of automatically correcting mass unbalance that can lead to passenger discomfort (¶0003 of Welsh) in-flight due to the unique flying characteristics of each rotor blade (¶0005 of Welsh).
Claims 9 and 19
The claimed “installation” is not defined in the specification. Therefore, the Examiner has liberally applied prior art to this limitation, such that “prior to installation” occurs while the aircraft is grounded. 
The invention of Houser is directed towards blade tracking and balance during flight (see at least ¶0013) and does not disclose a separate and distinct static rotor balance system capable of adjusting the balance of a blade prior to installation.
However, Welsh discloses a similar aircraft (helicopter 10), comprising a static rotor balance system (rotor balancing apparatus 20) capable of adjusting the balance of a blade prior to installation (see at least ¶0038, regarding the mass balancing system is activated in a grounded condition; ¶0037, regarding the mass balancing system corrects mass unbalance condition of the radial elements; ¶0035, regarding that the radial adjusts the balance of a blade (see at least ¶0038, regarding the mass balancing system is activated in an in-flight condition).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Houser, Ide, Renzi, and Hamid, so as to further provide a static rotor balance system capable of adjusting the balance of a blade prior to installation and tracking and balance of a blade, in the same manner that Welsh provides a static rotor balance system capable of adjusting the balance of a blade prior to installation and adjusts the balance of a blade, with the predictable result of automatically correcting mass unbalance that can lead to passenger discomfort (¶0003 of Welsh) for ground runs and in-flight due to the unique flying characteristics of each rotor blade (¶0005 of Welsh).
Claims 10 and 20
Houser further discloses balancing one or more blades automatically (see at least ¶0017-0022, with respect to Figure 4). However, Houser does not disclose this balancing as being achieved by a separate dynamic rotor balance system.
Welsh discloses balancing one or more blades automatically with a dynamic rotor balance system (i.e. rotor balancing apparatus 20 in Figure 2) (see at least ¶0035-037, regarding the rotor balancing apparatus 20 identifies and corrects mass unbalance conditions of the radial elements 211; ¶0035, regarding the radial elements are rotor blades).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Houser, Ide, Renzi, and Hamid, so as to further balance one or more blades automatically with a dynamic rotor balance system, in the same manner that Welsh balances one or more blades automatically with a dynamic rotor balance system, with the predictable result of automatically correcting mass unbalance that can lead to passenger discomfort (¶0003 of Welsh) in-flight due to the unique flying characteristics of each rotor blade (¶0005 of Welsh).
Claim 21 
The combination of Houser, Ide, Renzi, Hamid, and Welsh discloses the claimed method for automatically adjusting a tracking of one or more blades, as applied in the rejections of claims 11 and 18.
Welsh is further applied to teach the steps of determining whether a measured balance of each of the one or more blades is within one or more specified operational parameter (see at least ¶0036, regarding the vibration sensors identify vibrations caused by mass unbalance conditions of the central hub portion and issue signals to the processing unit accordingly), and adjusting the balance of each blade when the measured balance is not within the operational parameters (see at least ¶0037, regarding the mass balancing system 22 is activated to correct the mass unbalance condition and reduce vibrations identified by the vibration sensors). Any determination of a mass unbalance indicates the measured vibration (i.e. measured balance) is outside of “operational parameters,” under the broadest reasonable interpretation of “operational parameters.” When no mass unbalance has been determined to exist, the measured vibration (i.e. measured balance) is within “operational parameters.” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Houser, Ide, determine whether a measured balance of each of the blades is within a specified operational parameter and adjust the balance of each blade with the measured balance is not within the operational parameters, in the same manner that Welsh determines whether a measured balance of each of the blades is within a specified operational parameter and adjusts the balance of each blade with the measured balance is not within the operational parameters, with the predictable result of automatically correcting mass unbalance that can lead to passenger discomfort (¶0003 of Welsh) in-flight due to the unique flying characteristics of each rotor blade (¶0005 of Welsh).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766.  The examiner can normally be reached on Monday-Friday, 6 am-3 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661